IN THE
                          TENTH COURT OF APPEALS

                                 No. 10-14-00406-CR
                                 No. 10-14-00407-CR

MICHAEL EDWARD STRICKLAND,
                                                             Appellant
v.

THE STATE OF TEXAS,
                                                             Appellee


                           From the 82nd District Court
                                Falls County, Texas
                          Trial Court Nos. 8032 and 8033


                                       ORDER


       Appellant’s “Application to Proceed in Forma Pauperis” was filed on July 22,

2015. In his application, he states he is unable to pay in advance for attorney’s fees or

to give security for any filing fees. A determination of indigence in an appellate court in

a criminal proceeding only involves payment for the appellate record. See TEX. R. APP.

P. 20.2. The appellate record has already been filed      There are no other court costs
associated with the appeal of a criminal proceeding. Further, payment of attorney’s fees

is not a court “cost” in an appellate proceeding.

        Accordingly, appellant’s Application to Proceed in Forma Pauperis is dismissed

as moot.

                                          PER CURIAM

Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Application dismissed as moot
Order issued and filed July 30, 2015




Strickland v. State                                                               Page 2